Case 2:19-cv-00372-JRG Document 85 Filed 10/26/20 Page 1 of 6 PageID #: 1554




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION


SPACETIME3D, INC.

           Plaintiff,
                                          Civil Action No. 2:19-cv-00372-JRG
           v.

SAMSUNG ELECTRONICS CO., LTD.,
SAMSUNG ELECTRONICS AMERICA,
INC.,

           Defendants.




   JOINT REPORT REGARDING MEET AND CONFER IN CONNECTION WITH
 SPACETIME3D’S MOTION TO COMPEL EMAIL DISCOVERY AND HISTORICAL
 ORGANIZATIONAL CHARTS (DKT. 60) AND MOTION TO COMPEL COMPLETE
RESPONSES TO INTERROGATORIES, PRODUCTION OF LICENSE AGREEMENTS
       AND DAMAGES DISCOVERY, AND DEPOSITION DATES (DKT. 65)
Case 2:19-cv-00372-JRG Document 85 Filed 10/26/20 Page 2 of 6 PageID #: 1555




       Plaintiff SpaceTime3D, Inc. (“SpaceTime3D”) and Defendants Samsung Electronics Co.,

Ltd. and Samsung Electronics America, Inc. (“Defendants”) update the Court on the status of

SpaceTime3D’s Motion to Compel Email Discovery and Historical Organizational Charts (Dkt.

60) and Motion to Compel Complete Responses to Interrogatories, Production of License

Agreements and Damages Discovery, and Deposition Dates (Dkt. 65). Lead and Local Counsel

for the parties have had several conversations, the latest on October 23, 2020, to address the issues

raised in the motions and oppositions. Although the parties have reached a resolution to some

aspects of the dispute, several issues raised in the motions remain, as noted below:

•   Dkt. 60: In SpaceTime3D’s motion, it requested that the Court order Defendants to produce

    emails within two weeks of the parties’ reaching agreements on search terms and relevant time

    periods for all future custodians. Dkt. 60, at 4, 7. Defendants have confirmed they will complete

    their production of email for custodian Eunsil Lim on or before November 9, 2020.

•   Dkt. 60: As to SpaceTime3D’s request for historical organizational charts or documents

    sufficient to identify email custodians that had knowledge of the accused features in 2008-

    2010 and 2013-present, Dkt. 60, at 5, Defendants confirmed they do not possess historical

    organizational charts for such individuals. However, Defendants did assemble and provide the

    chart reproduced in their opposition, see Dkt. 70, at 6. SpaceTime3D contends that this chart

    does not contain certain critical information, including the identities of Samsung employees

    that had knowledge of the infringing features prior to 2014, the reporting relationship between

    relevant employees, and the relevant time periods in which even certain disclosed employees

    occupied their relevant roles. Further, as SpaceTime3D notified Defendants on October 8, the

    chart does not appear to include exhaustive information on all relevant employees. For

    instance, in Defendants’ Amended Initial and Additional Disclosures served on October 7, they




                                                 1
Case 2:19-cv-00372-JRG Document 85 Filed 10/26/20 Page 3 of 6 PageID #: 1556




    disclosed engineer Su-Yeon Kim as a relevant person with knowledge. This engineer is not

    included in Defendants’ chart. Defendants contend that the requested organizational charts do

    not exist and that this alone renders the motion moot. Nevertheless, they provided the detailed

    information in a narrative format, which demonstrates their good faith effort to provide

    relevant information from which SpaceTime3D could select two “replacement” email

    custodians, which SpaceTime3D already has selected. Defendants’ review and production of

    email for those two replacement custodians has already begun, and SpaceTime3D’s selection

    of the 8 total email custodians permitted by the E-Discovery Order is complete.

•   Dkt. 65: Defendants have not amended or supplemented their responses to Interrogatory Nos.

    7, 9. See Dkt. 65, at 4-7. However, Defendants note that they have produced the two license

    agreements identified in their initial response, and also have produced the only two other

    license agreements identified by SpaceTime3D.

•   Dkt. 65: Defendants have not produced the settlement agreement or requested expert discovery

    from Apple v. Samsung, Case No. 11-cv-1846 (N.D. Cal.). Id. at 2, 7 n.1. Defendants have

    agreed to produce the Settlement Agreement pending satisfaction of the notice and consent

    provisions of the agreement, but maintain that production of underlying expert reports and

    other discovery is unduly burdensome and not proportional to the needs of the case.

•   Dkt. 65: Defendants have not produced the requested expert discovery from Cypress Lake

    Software, Inc. v. Samsung Electronics America, Inc., Case No. 6:18-cv-00030-JDK (E.D.

    Tex.). Defendants’ position is the same with respect to the requested underlying discovery

    from prior litigations resulting in license agreements.

       In light of the issues still remaining from SpaceTime3D’s motions, the parties respectfully

request that the Court hold the hearing as scheduled on October 28, 2020, at 3:30 p.m. Central.




                                                 2
Case 2:19-cv-00372-JRG Document 85 Filed 10/26/20 Page 4 of 6 PageID #: 1557




Dated: October 26, 2020            Respectfully submitted,

                                   /s/ Max L. Tribble, Jr.
                                   Max L. Tribble, Jr. – Lead Counsel
                                   Texas State Bar No. 20213950
                                   SUSMAN GODFREY LLP
                                   1000 Louisiana Street, Suite 5100
                                   Houston, Texas 77002
                                   Telephone: (713) 651-9366
                                   Facsimile: (713) 654-6666
                                   mtribble@susmangodfrey.com

                                   Matthew R. Berry
                                   Washington State Bar No. 37364
                                   SUSMAN GODFREY LLP
                                   1201 Third Ave., Suite 3800
                                   Seattle, Washington 98101
                                   Telephone: (206) 516-3880
                                   Facsimile: (206) 516-3883
                                   mberry@susmangodfrey.com

                                   Meng Xi
                                   California State Bar No. 280099
                                   SUSMAN GODFREY LLP
                                   1900 Avenue of the Stars, Suite 1400
                                   Los Angeles, California 90067
                                   Telephone: (310) 789-3100
                                   Facsimile: (310) 789-3150
                                   mxi@susmangodfrey.com

                                   Y. Gloria Park
                                   New York Bar No. 5477047
                                   SUSMAN GODFREY LLP
                                   1301 Ave. of the Americas, 32nd Fl.
                                   New York, New York 10019-6023
                                   Telephone: (212) 336-8330
                                   Facsimile: (212) 336-8340
                                   gpark@susmangodfrey.com

                                   S. Calvin Capshaw
                                   State Bar No. 03783900
                                   Elizabeth L. DeRieux
                                   State Bar No. 05770585
                                   CAPSHAW DERIEUX, LLP
                                   114 E. Commerce Ave.
                                   Gladewater, TX 75647



                                      3
Case 2:19-cv-00372-JRG Document 85 Filed 10/26/20 Page 5 of 6 PageID #: 1558




                                   Telephone: 903-845-5770
                                   ccapshaw@capshawlaw.com
                                   ederieux@capshawlaw.com

                                   Attorneys for Plaintiff SpaceTime3D, Inc.

Dated: October 26, 2020            Respectfully submitted,

                                   By:Aaron Wainscoat
                                   Melissa R. Smith
                                   State Bar No. 24001351
                                   GILLAM & SMITH, LLP
                                   303 South Washington Avenue
                                   Marshall, Texas 75670
                                   Telephone: (903) 934-8450
                                   Facsimile: (903) 934-9257
                                   Email: melissa@gillamsmithlaw.com

                                   Mark Fowler (pro hac vice)
                                   Aaron Wainscoat (pro hac vice)
                                   Robert Buergi (pro hac vice)
                                   Erik R. Fuehrer (Admitted 5/24/12)
                                   Jonathan Hicks (pro hac vice)
                                   DLA Piper LLP (US)
                                   2000 University Avenue
                                   East Palo Alto, CA 94303-2215
                                   Telephone: (650) 833-2000
                                   Fax: (650) 833-2001
                                   mark.fowler@dlapiper.com
                                   aaron.wainscoat@dlapiper.com
                                   robert.buergi@dlapiper.com
                                   erik.fuehrer@dlapiper.com
                                   jonathan.hicks@dlapiper.com

                                   ATTORNEYS FOR DEFENDANTS
                                   SAMSUNG ELECTRONICS CO., LTD. and
                                   SAMSUNG ELECTRONICS AMERICA, INC.




                                      4
Case 2:19-cv-00372-JRG Document 85 Filed 10/26/20 Page 6 of 6 PageID #: 1559




                                CERTIFICATE OF SERVICE

       I certify that all counsel of record deemed to have consented to electronic services are being

served with a copy of this document via the Court’s CM/ECF system per Local Rule CV-5(a)(3)

on this the 26th day of October, 2020.

                                                      /s/ Melissa R. Smith




                                                 5
